Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	The amended claim set and remarks filed on 03/26/2021 are acknowledged.
	Claim 1 is amended.
	Claims 5, 6, 8, and 15 are cancelled.
	Claims 1-4, 7, 9-14, and 16 are pending.

Continued Examination under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set 
forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this 
application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/27/2021 has been entered.

Information Disclosure Statement
	The information disclosure statements (IDS) filed on 4/19/2021 and 4/27/2021 are acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the examiner is considering the information disclosure statement. Please see the attached copy of PTO-1449.	
REASONS FOR ALLOWANCE
	The following is an examiner’s statement of reasons for allowance: 
Claims 1-4, 7, 9-14, and 16 are allowed in view of the updated search conducted, prosecution history, the amendments and remarks filed 3/26/2021, and in particular the arguments on pages 8-9 of the remarks wherein the cetearyl glucoside/cetearyl alcohol mixture and sorbitan stearate/sucrose cocoate disclosed in the Amalric et al. (US 20120114573 A1) reference are components that are disclosed 
An updated prior art search did not identify a prior art reference that discloses each of the limitations of the cosmetic composition of dispersion formulation comprising: an aqueous phase as an external phase; and an oil phase consisting of spherical particles dispersed in the aqueous phase, wherein the spherical particles comprise the alcohol and a sucrose-based surfactant as claimed. 
 Further, there is insufficient motivation to combine the prior art of record that was previously relied upon to teach or make obvious the each of the required limitations of the claimed invention.
Therefore, the claimed invention is novel and unobvious over the prior art of record. 
Comments
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-4, 7, 9-14, and 16 are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quanglong Truong whose telephone number is 571-
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/QUANGLONG N TRUONG/Examiner, Art Unit 1615